IN THE COURT OF APPEALS OF TENNESSEE
                  AT NASHVILLE
                                                                 FILED
PLANNED PARENTHOOD OF                   )                        September 2, 1998
MIDD LE TE NNE SSEE , et al.            )
                                        )                        Cecil W. Crowson
      Plaintiffs/Appellants,            )                      Appellate Court Clerk
                                        )      Davidso n Circuit
VS.                                     )      No. 92C-1672
                                        )
DON SUNDQUIST, GOVERNOR                 )
OF THE STATE OF TENNESSEE,              )      Appeal No.
et al.,                                 )      01A01-9601-CV-00052
                                        )
      Defendants/Appellees.             )



             ORDER ON PETITION FOR REHEARING


      Anthony E. Trabue and Betty K. Neff have filed a Tenn. R. App. P. 39
petition for rehearing with regard to the portion of this court’s August 12, 1998
opinion reversing the trial court’s order awarding them $27,600 in attorney’s fees.
We have carefully considered the arguments in the petition for rehearing and have
again concluded that neither Tenn. R. Evid. 706(b) nor any other statute or rule
provides a basis for requiring the parties to pay for the attorney’s fees voluntarily
incurred by court-appointed experts. Accordingly, the trial court had no authority
to require the state to pay either the $25,000 or the $2,600 in attorney’s fees it
awarded to Drs. Trabue and Neff.


      It is, therefore, ordered that the petition for rehearing be and is hereby
respectfully denied.


                                        _________________________________
                                        HENRY F. TODD, PRESIDING JUDGE
                                        MIDDLE SECTION


                                        _________________________________
                                        SAMUEL L. LEWIS, JUDGE


                                        _________________________________
                                        WILLIAM C. KOCH, JR., JUDGE